DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered. Claims 1, 3-9, and 11-17 are pending. Claims 2 and 10 have been canceled. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (JP2015138647A, relied upon English equivalent US20170012268A1) hereinafter Watanabe.
Regarding Claim 1, Watanabe discloses a battery pack (Watanabe [0021]) installed in a vehicle (Watanabe [0030]), the battery pack comprising: a plurality of battery cells “3” (Watanabe [0022]), each cell “3” including a relief valve “7” (Watanabe [0025]) and configured to exhaust gas through the relief valve (Watanabe [0025]), a gas ventilation passage wall “61”, “62” (Watanabe [0060]) including an inner surface and an outer surface (Watanabe Annotated Fig. 6), wherein the inner surface faces a “sealed discharge path” (Watanabe [0060]), reading on a gas ventilation passage created by passage walls “61”, “62”, see also Annotated Fig. 6, and the outer surface is an opposite surface of the inner surface of the 

    PNG
    media_image1.png
    352
    549
    media_image1.png
    Greyscale

Watanabe Annotated Fig. 6
Watanabe further discloses wherein a temperature sensor “T” (Watanabe [0059]) disposed in contact with the outer surface of the gas ventilation passage wall (Watanabe [0059], Fig. 6), and configured to measure a temperature of an inside of the gas ventilation passage via the gas ventilation passage wall at the time of gas generation (Watanabe [0073]). 
Regarding Claim 4, Watanabe discloses all of the claim limitations as set forth above. Watanabe further discloses a plurality of engagement rails “40” (Watanabe [0034]) reading on fixing members, fixed to the battery cells “3” (Watanabe [0064], [0065]) wherein the gas ventilation passage wall “61”, “62” is integrally provided in the fixing members (Watanabe [0059], [0062], Fig. 2). 
Regarding Claim 5, Watanabe discloses all of the claim limitations as set forth above. Watanabe further discloses wherein each of the fixing members “40” is fixed to a corresponding one of the battery cells “3” via bus bar unit “20” (Watanabe [0071]), and the battery cells “3” along with the fixing .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP2015138647A, relied upon English equivalent US20170012268A1) hereinafter Watanabe as applied to Claim 5 above. 
Regarding Claim 6, Watanabe discloses all of the claim limitations as set forth above. Watanabe further discloses wherein a plurality of the relief valves “7” include a most downstream relief valve “7” located most downstream in a direction in which the gas flows (gas flows in the X direction, Watanabe [0057]), reading on the farthest left cell valve “7” in Fig. 1, through the inside of the continuous gas ventilation passage, the plurality of gas ventilation passage walls “61”, “62” include a downstream part provided with the gas ventilation passage through which the gas exhausted from the most downstream relief valve “7” passes (Watanabe [0057], Fig. 1). Watanabe also teaches that the temperature sensor “T” can be mounted at any position along the mounting portion “70” (Watanabe [0073]), including a most downstream position. Watanabe discloses this allows for flexibility in measuring temperature at various points (Watanabe [0073]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery pack of Watanabe to include a temperature sensor at any suitable position, such as the most downstream position, as taught by Watanabe in order to measure the temperature at any suitable point along the battery pack.
 
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP2015138647A, relied upon English equivalent US20170012268A1) hereinafter Watanabe.
Regarding Claim 11, Watanabe discloses a battery pack (Watanabe [0021]) installed in a vehicle (Watanabe [0030]), the battery pack comprising: a plurality of battery cells “3” (Watanabe [0022]), each cell “3” including a relief valve “7” (Watanabe [0025]) and configured to exhaust gas through the relief valve (Watanabe [0025]), a gas ventilation passage wall “61”, “62” (Watanabe [0060]) including an inner surface and an outer surface (Watanabe Annotated Fig. 6), wherein the inner surface faces a “sealed discharge path” (Watanabe [0060]), reading on a gas ventilation passage created by passage walls “61”, “62”, see also Annotated Fig. 6, and the outer surface is an opposite surface of the inner surface of the gas ventilation passage wall (See annotated Watanabe Fig. 6) and wherein the gas ventilation passage wall “61”, “62” is configured to allow the gas exhausted from the relief valves “7” to pass through the gas ventilation passage (Watanabe [0057]);

    PNG
    media_image1.png
    352
    549
    media_image1.png
    Greyscale

Watanabe Annotated Fig. 6
Watanabe further discloses an outlet duct (Watanabe [0058]), reading on a pipe, connected to and disposed downstream from the gas ventilation passage (Watanabe [0058]) which receives the gas 
Watanabe also teaches that the temperature sensor “T” can be mounted at any position along the mounting portion “70” (Watanabe [0073]). Watanabe discloses this allows for flexibility in measuring temperature at various points (Watanabe [0073]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery pack of Watanabe to include a temperature sensor at any suitable position, such as on the exterior surface of the pipe at the connection point between the gas ventilation passage and the outlet duct, in order to measure the temperature at any suitable point along the battery pack. 
Regarding Claim 12, Watanabe discloses all of the claim limitations as set forth above. Watanabe further discloses a plurality of engagement rails “40” (Watanabe [0034]) reading on fixing members, fixed to the battery cells “3” (Watanabe [0064], [0065]) wherein the gas ventilation passage wall “61”, “62” is integrally provided in the fixing members (Watanabe [0059], [0062], Fig. 2).
Regarding Claim 13, Watanabe discloses all of the claim limitations as set forth above. Watanabe further discloses wherein each of the fixing members “40” is fixed to a corresponding one of the battery cells “3” via bus bar unit “20” (Watanabe [0071]), and the battery cells “3” along with the fixing members “40” are stacked (Watanabe Fig. 1) such that a plurality of the gas ventilation passage walls “61”, “62” are connected to each other to provide a continuous gas ventilation passage through which the gas is exhausted (Watanabe [0070]). 
Regarding Claim 14, Watanabe discloses all of the claim limitations as set forth above. Watanabe further discloses wherein a plurality of the relief valves “7” include a most downstream relief valve “7” located most downstream in a direction in which the gas flows (gas flows in the X direction, 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery pack of Watanabe to include a temperature sensor at any suitable position, such as the most downstream position, as taught by Watanabe in order to measure the temperature at any suitable point along the battery pack. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP2015138647A, relied upon English equivalent US20170012268A1) hereinafter Watanabe in view of Yano et al., (US20100052692, cited on IDS dated 01/19/2021) hereinafter Yano.
Regarding Claim 3, Watanabe discloses a battery pack (Watanabe [0021]) installed in a vehicle (Watanabe [0030]), the battery pack comprising: a plurality of battery cells “3” (Watanabe [0022]), each cell “3” including a relief valve “7” (Watanabe [0025]) and configured to exhaust gas through the relief valve (Watanabe [0025]), a gas ventilation passage wall “61”, “62” (Watanabe [0060]) including an inner surface and an outer surface (Watanabe Annotated Fig. 6), wherein the inner surface faces a “sealed discharge path” (Watanabe [0060]), reading on a gas ventilation passage created by passage walls “61”, “62”, see also Annotated Fig. 6, and the outer surface is an opposite surface of the inner surface of the gas ventilation passage wall (See annotated Watanabe Fig. 6) and wherein the gas ventilation passage 

    PNG
    media_image1.png
    352
    549
    media_image1.png
    Greyscale

Watanabe Annotated Fig. 6
Watanabe further discloses wherein a temperature sensor “T” (Watanabe [0059]) disposed in contact with the outer surface of the gas ventilation passage wall (Watanabe [0059], Fig. 6), and configured to measure a temperature of an inside of the gas ventilation passage via the gas ventilation passage wall at the time of gas generation (Watanabe [0073]).
Watanabe is silent regarding a heat transfer member in contact with the outer surface of the gas ventilation passage wall, wherein the temperature sensor is disposed in contact with the heat transfer member wherein the temperature sensor is configured to measure the temperature of the inside of the gas ventilation passage via the heat transfer member and the gas ventilation passage wall. 
In a similar field of endeavor as it pertains to a vehicle battery pack, (Yano [0004]) Yano teaches a similar layout including a plurality of battery cells “1” each having an exhaust opening “12” (Yano [0029]) that passes into a gas exhaust duct “6” (Yano [0030]), and a temperature sensor “38” (Yano [0046]) adjacent to the gas duct “6” (Yano Fig. 5 “38”) using a thermally conductive, electrically 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery pack of Watanabe to include a heat transfer member to the temperature sensor as taught by Yano in order to ensure more accurate measurement of the inside of the gas ventilation passage via the heat transfer member and the gas ventilation passage wall.

Claims 7-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP2015138647A, relied upon English equivalent US20170012268A1) hereinafter Watanabe, as applied to Claims 5 and 13, respectively above, and further in view of Minami et al., (US20120315520) hereinafter Minami.
Regarding Claim 7, Watanabe discloses all of the claim limitations as set forth above. Watanabe is silent regarding a cooling system. 
In a similar field of endeavor as it pertains to vehicle batteries (Minami [0003]), Minami teaches a battery pack comprising an intake port “30” and exhaust port “31” (Minami [0036], Fig. 1) for introducing cooling air into an interior space of the case “1” (Minami [0011]) which contains a plurality of battery cells “25” (Minami [0056], Fig. 5), the intake port “30” provided on the cover of the battery pack case “1” (Minami [0036], Fig. 1), creating a cooling passage inside the top of the cover “1b” and the battery cells “25” (Minami [0056]) which is divided into several flow paths, such as distribution flow path “43” (Minami [0051]), the cover “1b” constituting a top wall of the distribution flow path “43” (Minami [0051]), the inside of the cover portion reading on a cooling-passage defining member, and accordingly, the air flowing from the intake port cools the battery cells, (Minami [0056]) thus reading on a fluid flowing through the cooling passage is supplied to cool the plurality of battery cells. Minami teaches this system allows for efficient cooling of the battery pack (Minami [0015]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add an external casing outside the pack that includes the intake and outlet ports and distribution flow path taught by Minami to the battery pack Watanabe, such that a cooling passage is provided between the inside of the cover and the top of the battery cells, which includes the gas ventilation passage of Watanabe, in order to efficiently cool the battery cells. Additionally, since the temperature sensor of Watanabe is located between the battery cells and the cover, it is configured to measure a temperature of the fluid in the cooling passage. Furthermore, the skilled artisan would have a reasonable expectation that adding the cooling structure, which is known to be a suitable cooling system for use with vehicle battery packs, taught by Minami would be able to cool the battery cells successfully. 
Regarding Claim 8, Watanabe discloses all of the claim limitations as set forth above. Watanabe further discloses wherein a plurality of the battery cells include a most upstream battery cell “3” located most upstream in a direction in which the fluid flows through the inside of the cooling passage Watanabe also teaches that the temperature sensor “T” can be mounted at any position along the mounting portion “70” (Watanabe [0073]), including an upstream position in the cooling passage. Watanabe discloses this allows for flexibility in measuring temperature at various points (Watanabe [0073]). 
Minami further teaches the most upstream battery cell in a direction in which the fluid flows through the inside of the cooling passage taken as the battery cell nearest the intake port “30” (Minami [0051]), and upstream of the most upstream battery cell in the direction in which the fluid flows through the inside of the cooling passage.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery pack of Watanabe to include a temperature sensor at any suitable position, such as upstream of the most upstream battery cell of the cooling passage, as taught by Watanabe in order to measure the temperature at any suitable point along the battery pack.

Regarding Claim 9, Watanabe discloses all of the claim limitations as set forth above. Watanabe is silent to the cooling system. 
Minami further teaches wherein the cooling passage is configured to have a section area of distribution flow path “43” that gradually decreases with increasing distance from the intake port “30” (Minami [0051], see also Fig. 5), which is the same as gradually decreases from an upstream side toward a downstream side in the direction in which the fluid flows.
Regarding Claim 15, Watanabe discloses all of the claim limitations as set forth above. Watanabe is silent regarding a cooling system.
In a similar field of endeavor as it pertains to vehicle batteries (Minami [0003]), Minami teaches a battery pack comprising an intake port “30” and exhaust port “31” (Minami [0036], Fig. 1) for introducing cooling air into an interior space of the case “1” (Minami [0011]) which contains a plurality of battery cells “25” (Minami [0056], Fig. 5), the intake port “30” provided on the cover of the battery pack case “1” (Minami [0036], Fig. 1), creating a cooling passage inside the top of the cover “1b” and the battery cells “25” (Minami [0056]) which is divided into several flow paths, such as distribution flow path “43” (Minami [0051]), the cover “1b” constituting a top wall of the distribution flow path “43” (Minami [0051]), the inside of the cover portion reading on a cooling-passage defining member, and accordingly, the air flowing from the intake port cools the battery cells, (Minami [0056]) thus reading on a fluid flowing through the cooling passage is supplied to cool the plurality of battery cells. Minami teaches this system allows for efficient cooling of the battery pack (Minami [0015]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add an external casing outside the pack that includes the intake and outlet ports and distribution flow path taught by Minami to the battery pack Watanabe, such that a cooling passage is provided between the inside of the cover and the top of the battery cells, which includes the gas ventilation passage of 
Regarding Claim 16, Watanabe discloses all of the claim limitations as set forth above. Watanabe further discloses wherein a plurality of the battery cells include a most upstream battery cell “3” located most upstream in a direction in which the fluid flows through the inside of the cooling passage Watanabe also teaches that the temperature sensor “T” can be mounted at any position along the mounting portion “70” (Watanabe [0073]), including an upstream position in the cooling passage. Watanabe discloses this allows for flexibility in measuring temperature at various points (Watanabe [0073]). 
Minami further teaches the most upstream battery cell in a direction in which the fluid flows through the inside of the cooling passage taken as the battery cell nearest the intake port “30” (Minami [0051]), and upstream of the most upstream battery cell in the direction in which the fluid flows through the inside of the cooling passage.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery pack of Watanabe to include a temperature sensor at any suitable position, such as upstream of the most upstream battery cell of the cooling passage, as taught by Watanabe in order to measure the temperature at any suitable point along the battery pack.
Regarding Claim 17
Minami further teaches wherein the cooling passage is configured to have a section area of distribution flow path “43” that gradually decreases with increasing distance from the intake port “30” (Minami [0051], see also Fig. 5), which is the same as gradually decreases from an upstream side toward a downstream side in the direction in which the fluid flows.

Response to Arguments
Applicant’s arguments, see pg. 11, filed 12/22/2020, with respect to the rejection(s) of claim(s) 1, 3, and 11 under 35 USC 103 have been fully considered and are persuasive because Balk in view of Minamoto do not disclose the details of the newly added limitations.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of 35 USC 102 over Watanabe for claim 1, 35 USC 103 over Watanabe in view of Yano for Claim 3, and 35 USC 103 over Watanabe for Claim 11. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721